Landis, P. J.,
The indictment in this case charges that, on or about Sept. 21, 1921, Emanuel Thalheimer “did unlawfully, falsely and deceitfully represent himself to be a revenue officer.” The demurrer is based upon the ground that the charge does not fall within the provisions of the Act of Assembly punishing such persons as represent themselves to be officers of the Commonwealth or a division thereof.
The Act of May 5, 1897, P. L. 39, provides that, “on and after the passage of this act, every person within the Commonwealth of Pennsylvania who falsely represents himself to be, or who falsely assumes to act as, a detective, or any elective or appointive officer of the Commonwealth of Pennsylvania, or of any county, municipality, city, borough, township, district or ward within the Commonwealth of Pennsylvania, shall be guilty of a misdemeanor.” A revenue officer is neither a detective nor an elective or appointive officer of the State or any division of the State, and he does not fall within the words of this act. A somewhat similar case arose in Lehigh County. There the defendant was indicted under this same act for representing himself as a census enumerator. Trexler, P. J., held that, as penal statutes are to be construed strictly, the words “elective or appointive,” as used in the statute, indicated that actual existing officers of the State were in the minds of the legislators when they passed the act, and judgment was arrested. See Com. v. Kinney, 3 Lehigh L. J. 178. The same principle applies here.
The demurrer is sustained and the indictment is set aside.
Demurrer sustained.
From George Ross Eshleman, Lancaster, Pa.